DISMISS and Opinion Filed April 26, 2017




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-00069-CV

              TRACEY HANDSOME AND DEBRA HANDSOME, Appellants
                                      V.
                    U.S. BANK TRUST, N.A., AS TRUSTEE FOR
                 LSF8 MASTER PARTICIPATION TRUST, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-05344-D

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       By letter dated March 7, 2017 the Court questioned its jurisdiction over this appeal

because the notice of appeal was untimely. The notice of appeal was, however, filed within

fifteen days of the deadline. For this reason, we informed appellants that they could remedy the

timeliness problem by filing, by March 17, 2017, a motion for extension of time to file the notice

of appeal. See Tex. R. App. P. 26.3. We cautioned appellants that failure to file an extension

motion by the specified date may result in dismissal of the appeal for want of jurisdiction without

further notice. As of today’s date, appellants have not filed an extension motion.

       Absent a timely post-judgment motion extending the appellate timetable, a notice of

appeal is due thirty days after the date the judgment is signed or, with an extension motion, forty-
five days after the date the judgment is signed. See Tex. R. App. P. 26.1, 26.3. Without a timely

filed notice of appeal, this Court lacks jurisdiction. See Tex. R. App. P. 25.1(b).

       The trial court signed the judgment on November 11, 2016. Appellants did not file a

timely post-judgment motion extending the appellate timetable. Accordingly, the notice of

appeal was due on Monday, December 12, 2016. See Tex. R. App. P. 4.1(a), 26.1. Appellants

filed a notice of appeal on December 27, 2016.

       Appellants failed to file a timely notice of appeal or seek an extension of time.

Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).




                                                      /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE


170069F.P05




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

TRACEY HANDSOME AND DEBRA                          On Appeal from the County Court at Law
HANDSOME, Appellants                               No. 4, Dallas County, Texas
                                                   Trial Court Cause No. CC-16-05344-D.
No. 05-17-00069-CV        V.                       Opinion delivered by Chief Justice Wright,
                                                   Justices Lang-Miers and Stoddart
U.S. BANK TRUST, N.A., AS TRUSTEE                  participating.
FOR LSF8 MASTER PARTICIPATION
TRUST, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

    It is ORDERED that appellee U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF8
MASTER PARTICIPATION TRUST recover the costs of this appeal from appellants TRACEY
HANDSOME AND DEBRA HANDSOME.


Judgment entered April 26, 2017.




                                             –3–